 
Exhibit 10.5


 
Agreement


Between


RBC Heim Bearings


And


Local No. 376




International Union,
United Automobile,
Aerospace and Agricultural
Implement Workers
Of America






Effective from February 1, 2008
To midnight January 31, 2013



--------------------------------------------------------------------------------


 
ARTICLE
INDEX SUBJECT
PAGE
11
Arbitration Procedure
16
 
Assignability
2
14
Bereavement Pay
19
10
Call Time
16
D
Check-Off
3
16
Discharge Notice
20
D
Dues, Fees - Union
3
22
Duplication of compensation
23
22
Educational Assistance
23
A
Employees Covered
2
22
Equal Pay Equal Work
22
11
Grievance Committee
16
12
Health and Safety
18
2
Holidays/Holiday Pay
7
1
Hours of work
5
23
Insurance Program Changes
23
6
Job Posting
12
15
Jury Duty
20
8
Layoff-Recalls
14
13
Leadperson
19
9
Leave of Absence
15
19
Lockouts
21
18
Management
21
C
Membership in Union
2
 
Memos of Understanding
27-30
9
Military Service
15
21
Non-covered Employees
22
22
Non-discrimination
22
1
Overtime
5
20
Paid Sick or Personal Leave
21
22
Part Time Employees
22
24
Plant Closure Agreement
25
 
Preamble
2
23
Premium Conversion
24
5
Probationary Employees
11
8
Recall
14
B
Recognition Clause
2
5
Seniority
10
3
Shift Premium
8
22
Subcontracting
23
8
Super Seniority
15
22
Supervisory Representatives
22
7
Temporary Transfers
13
25
Termination Date
25
5
Trans. Out of Bargaining Unit
11
22
Union Business
23
17
Union Cooperation
20
C
Union Security
2
4
Vacations
9
3
Wages and Rates of Pay
8
Appendix A
Wage Schedules
31-36
     



-2-

--------------------------------------------------------------------------------


TABLE OF CONTENTS


ARTICLE
 
PAGE
     
Preamble
 
2
Assignability
 
2
A
Employees Covered By This
   
Agreement
2
B
Recognition
2
C
Union Security
2
D
Check-Off
3
1
Hours and Overtime
5
2
Holidays
7
3
Wages and Rates of Pay
8
4
Vacations
9
5
Seniority
10
6
Job Posting
12
7
Temporary Transfers
13
8
Layoff-Recalls
14
9
Leave of absence - Emergency
 
 
Time Off
15
10
Call time
16
11
Committeepersons, Grievance
   
and Arbitration Procedure
16
12
Health and Safety
18
13
Leadperson’s Scope
19
14
Bereavement Pay
19
15
Jury Duty
20
16
Notice of Discharge
20
17
Union Cooperation
20
18
Management
21
19
No Strikes or Lockouts
21
20
Paid Sick and/or Personal
   
Leave Allowance
21
21
Non-Covered Employees
22
22
General Provisions
22
23
Insurance Programs
23
24
Plant Closure Agreement
25
25
Termination Date
25
 
Memoranda of Understanding
27-30
Appendix A
Wage Schedules
31-36



-3-

--------------------------------------------------------------------------------



STATEMENT OF EEO POLICY



It is the policy of Heim Bearings and the UAW to uphold and maintain a
continuing nondiscriminatory “Equal Employment Opportunity” policy. Our goal
shall be a realistic attempt to insure genuine equal opportunity, in every sense
of its meaning, in every operational area.


“Equal Employment Opportunity” will be maintained for all present employees, as
well as applicants applying for positions with this company, through the
following Corporation policy: “It is the policy through a positive and
continuing program, to provide equal opportunity in employment for all qualified
persons, to prohibit discrimination in employment because of age, race, creed,
color, sex, handicap, national origin, disabled veterans and veterans of the
Vietnam era, and to promote the full realization of equal employment
opportunity. The program also extends to and encompasses the providing of equal
opportunity in employment for all qualified personnel without regard to politics
or marital status.


It is our intent to incorporate a strong EEO policy throughout virtually every
personnel activity or function to assure full utilization of all available human
resources and to review these policies on a semi-annual basis.”
 

--------------------------------------------------------------------------------



PREAMBLE


This Agreement is entered into this 19th day of November, 2007 by and between
Heim Bearing division, Roller Bearing Company, hereinafter called the COMPANY,
AND THE INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL
IMPLEMENT WORKERS OF AMERICA, U.A.W., AND AMALGAMATED LOCAL 376, UAW, the
certified bargaining representative of all employees in the appropriate unit, a
signatory party hereto, hereinafter referred to as the UNION.
 
ASSIGNABILITY


This Agreement shall be binding upon the Successors and Assignees of the parties
hereto, and no provisions, terms, or obligations herein contained shall be
affected, modified, altered or changed in any respect whatsoever by any change
in the regular status, ownership or management of either party herein, provided
the plant and facilities of the Company remain within the State of Connecticut.
In the event the present owners sell or assign the plant, or sell their interest
in the business, the present owners agree to make this Agreement a condition of
such sale or assignment, provided such sale or assignment contemplates that the
plant and facilities of the Company will remain within the State of Connecticut,
and the present owners shall be relieved of any personal liability whatsoever
under the Agreement thereafter.
 
ARTICLE A
EMPLOYEES COVERED BY THIS
AGREEMENT


Section 1. The Company recognizes the Union as the sole and exclusive bargaining
agency of the following employees: all production and maintenance employees,
including stockroom employees and tool clerks, also shipping and receiving
clerks, excluding, however, engineering and clerical employees and supervisory
employees as defined in the Labor-Management Relations Act of 1947, and any
amendments thereto.
 
ARTICLE B
RECOGNITION


Section 1. The Union represents that it has been authorized by a majority of the
Company’s employees in a unit appropriate for such purposes, as the
representative designated or selected for the purpose of collective bargaining
in respect to rates of pay, wages, hours of employment, or other conditions of
employment.
 
ARTICLE C
UNION SECURITY


Section 1. All present employees within the Bargaining Unit on the effective
date of this Agreement shall, within thirty days thereafter, as a condition of
employment, become and/or remain members of the Union in good standing to the
extent of paying membership dues and initiation fees.


-2-

--------------------------------------------------------------------------------


Section 2. Employees in the bargaining Unit who have not on the effective date
of this Agreement completed thirty days of employment with the Company shall, as
a condition of employment, within thirty days after the effective date of this
Agreement or at the expiration of thirty days of employment, whichever period is
longer, become and remain members of the Union in good standing to the extent of
paying membership dues and initiation fees.


Section 3. All new employees hired during the life of this Agreement shall, as a
condition of employment, within thirty days after date of hire or thirty days
after the signing of this Agreement, whichever period is longer, become and
remain members of the Union in good standing to the extent of paying membership
dues and initiation fees.


Section 4. The Company will give to each present employee a printed copy of this
Agreement.


Section 5. The Company will give a printed copy of this agreement, together with
an authorization form for check-off of dues to all new hires.
 
ARTICLE D
CHECK-OFF


Section 1.  The Company shall deduct, for employees covered by this Agreement
who are members of the Union, their Union membership dues and initiation fees
levied against all Union members in accordance with the Constitution and Bylaws
of the Union and promptly remit the same, together with a list of employees for
whom deductions were made, to the Financial Secretary of the Union who is
authorized to receive said payments, provided that the Company has received from
such employees individual and voluntary signed authorizations. Authorization
cards shall be in the following form:


AUTHORIZATION FOR CHECK-OFF OF DUES


To Heim Bearings Division, Roller Bearing Company, Inc.


Date______________________


I hereby assign to Local Union No. 376, International Union, United Automobile
Aerospace and Agricultural Implement Workers of America (UAW), from any wages
earned or to be earned by me as your employee (in my present or in any future
employment by you), such sums as the Financial Officer of said Local Union No.
376 may certify as due and owing from me as membership dues, including an
initiation or reinstatement fee and monthly dues in such sum as may be
established from time to time as union dues in accordance with the Constitution
of the International Union, UAW. I authorize and direct you to deduct such
amounts from my pay and to remit same to the Union at such times and in such
manner as may be agreed upon between you and the Union at any time while this
authorization is in effect.


This assignment, authorization and direction shall be irrevocable for the period
of one (1) year from the date of delivery hereof to you, or until the
termination of the collective agreement between the Company and the Union which
is in force at the time of delivery of this authorization, whichever occurs
sooner; and I agree and direct that this assignment, authorization and direction
shall be automatically renewed and shall be irrevocable for successive periods
of one (1) year each or for the period of each succeeding applicable collective
period of each succeeding applicable collective agreement between the Company
and the Union, whichever shall be shorter, unless written notice is given by me
to the Company and the Union, not more than twenty (20) days and not less than
ten (10) days prior to the expiration of each period of one (1) year, or of each
applicable collective agreement between the Company and the Union whichever
occurs sooner.


-3-

--------------------------------------------------------------------------------


This authorization is made pursuant to the provisions of Section 392 (c) of the
Labor Management Relations Act of 1947 and otherwise.
 
 
   
(Signature of Employee here)
           
 
   
(Type of print name of employee here)
           
 
   
(Date of sign.)
 
(Emp. Clock No.)
           
 
   
(Address of Employee)
               
 
   
(City)
(State)
(Zip)
           
 
   
(Soc. Sec. No.)
 
(Date of del. to Employer)

 
Section 2. All deductions covered by this Agreement shall be made in a manner
agreed upon with the Union, except that dues and initiation fees will be on a
monthly basis. However, local practices, relative to number of hours per month
to be worked before dues deductions shall be made, shall be in accord with the
Constitution of the International Union. If in any month full dues are not
deducted, the Company and Union may agree upon an orderly manner of collection
in the succeeding month or months.


Section 3. All sums deducted under the Agreement shall be remitted to the
Financial Secretary of the local Union, prior to the first of the month
following the deduction and the Company will furnish the financial Secretary of
the local Union, monthly, a record of those for whom deductions have been made,
together with the amount of such deductions and also a record of all
terminations and employees absent during the week of the check-off.


-4-

--------------------------------------------------------------------------------


 
ARTICLE 1
HOURS AND OVERTIME


Section 1.     The normal work week shall be:


(a)
Forty (40) hours, based on eight (8) hours per day, five (5) days per week,
Monday through Friday inclusive.



(b)
The normal work week shall begin on Sunday night at 11:00 p.m. with the start of
the third (3rd) shift and end 168 hours later.



(c)
The first day shall be the 24 hour period beginning with the employees regular
scheduled shift starting time.




(1)
First shift hours 6:00 a.m. to 2:30 p.m.




(2)
Second shift hours 3:30 p.m. to midnight




(3)
Third shift hours 11:00 p.m. to 7:00 a.m.



(d)
Third shift employees will be entitled to a paid 20 minute lunch.



(e)
Friday will be the third shift’s “Saturday” for overtime pay calculation
purposes.



(f)
Saturday will be the third shift’s “Sunday” for overtime pay calculation
purposes.



(g)
Third shift employees will not be required to work overtime prior to the start
of the shift on Sunday night.



(h)
First and second shift employees presently working twelve (12) hour shifts will
revert to the schedules in paragraph (c) respectively in the event that the
twelve (12) hour shifts are discontinued for any reason.



Section 2. Time and one-half shall be paid for all work performed.



(a)
In excess of eight (8) hours in any one day.




(b)
In excess of forty (40) hours in any one week.




(c)
On Saturdays as such.



(d)
Any employee called in to work outside of the regularly scheduled shift hours
shall be paid not less than four (4) hours at his/her base rate as follows:

 

  (1) Time actually worked at prevailing rate, plus

     

 
(2)
The remaining of the four (4) hours not worked at straight time pay unless it is
a premium day and the premium rate shall prevail.



(e) Double time will be paid for all work performed on Sundays.


-5-

--------------------------------------------------------------------------------


Section 3. Notification of Overtime


(a)
Employees shall not be required to work overtime when insufficient notice is
given. Notification at any time prior to the close of the prior day’s shift will
be considered sufficient notice for daily overtime.



(b)
Employees will be charged for all overtime hours where proper notification has
been given, whether the employee works or not.



(c)
Employees shall not be required to work Saturday or Sunday overtime when
insufficient notice is given or when there is a reasonable excuse for not
working. Notice of Saturday of Sunday overtime must be given to the employee no
later than the end of the shift on the preceding Thursday.



Section 4.


(a)
Overtime will be equally distributed among those employees within the
departments by classification provided they have the ability to perform the
available overtime work.



(b)
Overtime records will be maintained in each department next to the work
instructions for employees to inspect at any time. All records will be updated
weekly.



(c)
Employees with the lowest overtime hours will be asked to work first within
their department by job classification.



(d)
Employees working overtime outside their departments shall be charged for actual
hours worked back to their department for overtime equalization.



(e)
The company shall keep a record of overtime worked and overtime refused by
employees and shall furnish the Union with a copy of such record at the end of
each month. If the difference in overtime hours worked between the employee with
the greatest number of overtime hours and the other employees in the same work
classification shall exceed ten (10) hours at the end of every three (3) month
period, such difference shall be paid at time and one-half the other employee’s
regular hourly rate, except when such difference results from the other
employee’s refusal to work in accordance with this article.

 
Section 5. Overtime hours available will be recorded according to the following:


(a)
Overtime hours offered and refused will be considered hours worked for the
purpose of equalizing overtime.




(b)
Employees absent for any reason will be charged for all overtime hours they
would have been offered had they been at work.



Section 6. There shall be no duplication of compensation for overtime for the
same hours worked by an employee by reason of daily, weekly or other overtime
provisions of any kind.


-6-

--------------------------------------------------------------------------------


ARTICLE 2
HOLIDAYS


Section 1.


(a)
Except as hereinafter provided, all work done on the holidays set forth below
shall be paid for at the rate of double time plus holiday pay. The specified
holidays shall also be considered as days worked for the purpose of computing
overtime pay only.

 
Floating Holiday
Labor Day
Good Friday
Thanksgiving Day
Memorial Day
Friday after Thanksgiving
Independence Day
Employee’s Birthday

 

 
The Company will provide the following Christmas and New Year’s Holidays with
pay per the following schedule:



2008 Dec. 24, 25, 26, 29, 30, 31 and January 1, 2009
2009 Dec. 24, 25, 28, 29, 30, 31 and January 1, 2010
2010 Dec. 24, 27, 28, 29, 30 and 31 (for January 1, 2011)
2011 Dec. 26, 27, 28, 29 and 30 (for January 1, 2012)
2012 December 24, 25, 26, 27, 28, 31 and January 1, 2013


(b)
It is understood between the parties that an employee who is off work receiving
sick and accident benefits during a week in which a holiday falls will be paid
such holiday pay in addition to S & A benefits. Similarly, employees receiving
Workers’ Compensation will receive holiday pay for a period not to exceed the
agreed upon time limits for S & A coverage.




Section 2.
When a holiday falls on a Saturday, it shall be celebrated on the preceding
Friday. When a holiday falls on a Sunday, such holiday shall be celebrated on
the following Monday, excluding Christmas and New Year’s week.




Section 3.
The holidays mentioned above shall be with pay. Consequently, all employees
shall receive an amount equal to eight (8) hours pay at their hourly rate for
the specified holiday even though no work is performed. In order to be eligible
for holiday pay, the employees must:



(a)
Have been in attendance on the work days preceding and following the holiday
unless the absence is for:




 
(1)
Death in the immediate family as defined in Article 9.




 
(2)
Jury Duty.




 
(3)
Important Union business on the part of stewards, Shop Committee persons,
Officers or Appointees made known to and approved by the Company prior to such
holidays.




 
(4)
An employee who is laid off and again recalled within thirty (30) days, during
which period a paid holiday falls, shall receive holiday pay for that holiday.



-7-

--------------------------------------------------------------------------------



 
(5)
For other reasonable cause.



(b)
Employees on twelve (12) hour shifts will revert to their normal eight (8) hour
shifts and will not be required to work overtime on the day prior to Good
Friday, Thanksgiving and

Independence Day.



Section 4. 
When a holiday falls within a scheduled vacation period, another day off be
between Monday and Friday will be granted for that vacation day not taken or
paid for during the vacation period.




Section 5.
Employees on leave of absence shall not be entitled to any holiday pay during
such leave.





ARTICLE 3
WAGES AND RATES OF PAY


Section 1.



(a)
Effective November 19, 2007, a general wage increase of 3.75%



Effective February 2, 2009, a general wage increase of 3%
 
Effective February 1, 2010, a general wage increase of 3% 
 
Effective February 1, 2011 a general wage increase of 3%
 
Effective February 6, 2012 a general wage increase of 4%



 
The hourly rates of pay shown in Appendix A, and Appendix B attached hereto and
made a part hereof, shall remain in effect for the life of this Agreement.



(b)
It is agreed that during the period of this Agreement, each employee covered by
this Agreement, shall receive a guaranteed cost of living allowance which will
be added to the employee’s straight time hourly earnings as set forth in
Appendix A of the Agreement. The guaranteed cost of living increases will be as
follows:

 

   
Hired before 2/1/96
 
Hired after 2/1/96
 
August 4, 2008
   
10 cents
     
15 cents
   
August 3, 2009
   
10 cents
     
15 cents
   
August 1, 2010
   
10 cents
     
15 cents
   
August 1 , 2011
   
10 cents
     
15 cents
   
August 6, 2012
   
15 cents
     
20 cents
   

 

(c)  
Should the effective date of the increases mentioned above fall on a Monday,
Tuesday or Wednesday, the increase specified shall revert to Monday. Should the
increases specified above fall on a Thursday or Friday, the increases shall
become effective on the following Monday.



-8-

--------------------------------------------------------------------------------


 
Section 2.



 
Employees required to work on a shift other than the day shift will be paid a
shift premium equal to 10% of their hourly rate in addition to their regular
earnings for such hours worked.



Section 3.


(a)
The Company and the Union have negotiated job descriptions and evaluations by
Labor Grade. Such descriptions and evaluations are apart of this Agreement.



(b)
Newly hired employees will start at the hire rate unless their training,
knowledge or experience justify hiring at a higher rate. They will progress to
the maximum rate by receiving a twenty (20) cent per hour increase after each
sixty (60) days worked, payable starting in the nearest Monday. It is recognized
that the last raise may be less than twenty (20) cents per hour.




 
Employees, still in progression, who are successful bidders on another job in a
higher labor grade will receive a twenty (20) cent per hour increase when they
start the new job and then will progress in twenty (20) cent increments after
each sixty (60) days worked until they reach the maximum. Rate changes will be
made on the nearest Monday. The last raise may be less than twenty (20) cents.



(c)
Employees who are promoted from the maximum rate of one job to a higher paying
job will receive the maximum rate of the higher job on the date of promotion.



(d)
Employees who are at maximum and have been transferred to a higher rated job and
are later transferred back to a lower rated job will receive the maximum of the
lower rated

job.


(e)
Employees who have not progressed to the maximum and who move from a higher
rated job to a lower rated job will go down to a rate in the lower grade that is
equivalent to the progression point that they were in the higher rated job.



(f)
All employees currently in Labor Grade 1

 
will be promoted to Labor Grade 2.



-9-

--------------------------------------------------------------------------------


 
ARTICLE 4
VACATIONS


Section 1. Effective February 1, 1996, the continuous service requirements and
earned vacation with pay at straight time as detailed in the following vacation
schedule table shall apply. The service requirement will be based upon seniority
as of August 1st of the vacation year.


Service Requirement Earned Vacation
 
1 year but less than 2 years
1 week ( 40 hrs)
2 years but less than 5 years
2 weeks ( 80 hrs)
5 years but less than 10 years
2-1/2 weeks (100 hrs)
10 years but less than 15 years
3 weeks (120 hrs)
15 years but less than 20 years
3-1/2 weeks (140 hrs)
20 years but less than 25 years
4 weeks (160 hrs)
25 years and over
5 weeks (200 hrs)

 
Section 2. A vacation shutdown period of up to two weeks may be designated by
the Company upon notice to the Union by January 31 of each calendar year. If an
employee has scheduled a vacation relying on the Company's shutdown notice, the
employee will not be compelled to work.


Section 3. Employees entitled to at least two (2) weeks of vacation must take
the same during the plant shutdown. Employees entitled to more than two (2)
weeks of vacation may take same at a time of their choice but seniority and
Company production schedules shall be taken into consideration.


Section 4. Employees must have worked a minimum of 1000 hours in order to
qualify for full vacation pay as provided in Section 1 above. Employees working
less than 1000 hours shall be paid on a pro-rated basis. The period for
determining hours worked shall be from August 1 of the prior year through July
31 of the current year. Employees terminated for any reason shall receive a
pro-rated vacation pay. Absence due to sickness or injury shall be counted as
hours worked.


Section 5. The Company agrees to provide a vacation bonus of $100 to all
employees with 20 years of service. The Company agrees to provide a vacation
bonus of $200 to all employees with 25 years service or more. The vacation bonus
shall be paid prior to Christmas.


Section 6. Employees who are entitled to and wish to schedule a vacation should
notify their supervisor in writing by March 15. Permission will be granted based
upon Company seniority and Company production schedules and specific written
responses will be made by April 1.


Once an employee’s vacation has been approved, it will not be changed unless
circumstances mandate a change and more senior employees may not displace an
employee’s approved vacation.


-10-

--------------------------------------------------------------------------------


An employee who does not request vacation by March 15 or who requests additional
vacation time must submit a request in writing no later than three weeks prior
to the time requested. This three week notice requirement will not apply in
emergencies.


Section 7. The employee can elect, by June 30, to be paid all of their vacation
time in a lump sum on or about August 1st, or as they take vacation time.
 
ARTICLE 5
SENIORITY


Section 1. A seniority list including date of birth, hiring date, job
classification, department, labor grade, total points and social security number
shall be maintained and a copy shall be furnished to the Union quarterly.


(a)
The Company shall furnish the Union with a monthly report showing the names and
dates of new hires, layoffs, recalls, quits, discharges, leaves of absence
(granted and expired) and adjustments in the seniority listings with respect to
dates. Any errors in the seniority lists, layoffs and recalls that are
discovered due to this submission shall be corrected immediately.



(b)
The Shop Chairperson shall be notified promptly of any additions or deletions.



Section 2.    Employees will lose their seniority status if they:


(a)
Quit.



(b)
Are discharged for justifiable cause.



(c)
Do not report for work within five (5) working days following a notification by
certified

 
letter of restoration after a layoff, except where a reasonable excuse is
provided.



(d)
Are absent without a leave of absence or excused absence for three (3)
consecutive working days without notifying the Company, except where reasonable
cause is provided.



(e)
Are on layoff in excess of thirty-six (36) months. Probationary employees who
are laid-off will not be listed on the layoff list.



(f)
Are absent from work because of a non-occupational disability for a continuous
period in excess of eighteen (18) months.




Section 3.
New employees shall be regarded as temporary or probationary employees for the
first sixty (60) calendar days of their employment.




Section 4.
Employees advanced from hourly status to salary status shall lose seniority and
privileges under this contract thirty (30) calendar days after such appointment
unless returned to the Bargaining Unit within said period.



-11-

--------------------------------------------------------------------------------


 
Section 5. 
Employees who are absent from work because of illness or injury will be returned
to their “original” job upon presenting the Company with a copy of their
unconditional medical release to return to work.



If their “original” job is no longer available, they will exercise their
contract rights in accordance with Article 8 of this contract.


Jobs that become vacant, because the employee in that job classification has
been absent from work because of injury or illness for a period of more than
thirty (30) days and,
 
In the judgment of the Company, that job needs to be filled it shall be handled
as follows:



 
1.
The Company shall offer recall rights to all eligible employees in an equal or
higher labor grade in accordance with Article 8, Section 1 (b) of the contract.




 
2.
If no employee(s) have recall rights as describe in item 1 above, the Company ,
at its discretion may post the job as “Temporary” job.




   
Bids on the “Temporary” job shall be handled in accordance with Article 6 of the
contract.




 
3.
If there are no successful bids on the “Temporary” job, the Company shall offer
recall rights to all eligible employees in a lower labor grade.




 
4.
If there is a reduction in force in a department where a “Temporary” job exists,
the employee in the “Temporary” job must be returned to the same status he/she
had prior to accepting the “Temporary” job before the layoff commences.




 
5.
If the “Temporary” job is not filled after the above three actions have been
taken and, in the judgement of the Company, the job needs to be filled, the
Company may hire “from the street” to fill the job with the understanding that
it is a “Temporary” job. The person hired from the street to fill the
“Temporary” job shall exercise his/her rights, if any, under Article 8 of the
contract when such “Temporary” job ceases to exist.




 
6.
When it is determined the disabled employee will not or cannot return to work
the opening will be posted in accordance to Article 6.



-12-

--------------------------------------------------------------------------------


 
ARTICLE 6
JOB POSTING



Section 1.
Job openings will be filled based on plantwide seniority and basic
qualifications regardless of shift.

 
(a)
New jobs and vacancies in existing jobs to which no employee has recall rights
will be posted on the plant bulletin board for a period of three (3) working
days. A general description of each job responsibility will be shown on the
posting.



(b)
If the same job opening occurs within a period of thirty (30) days from the
first date of an original job posting, no new posting will be required. The new
job opening will be filled from the original bidding list. If there are no
remaining qualified bidders on the original list, the new job opening shall be
posted immediately. However, a new posting will be required at the end of the
original thirty (30) day job posting.



(c)
During the posting period, eligible employees may bid on the posted jobs by
completing a Bid Slip and submitting it to their Supervisor. The Company will
notify the Union in writing and state the reason for withdrawing the posting for
any job.



(d)
Employees will be eligible to bid on higher, equal or lower paying job provided:




(1)
They have completed the probationary period.




 
(2)
Those who have bid and been accepted on lower paying jobs under this procedure
must remain in the new department for a period of at least six (6) months before
being eligible to again bid on another job outside their department. However,
these employees may bid upward or lateral through all labor grades within their
department at any time.



(e)
Following the closing of the posting, bidders will be considered and interviewed
by the Personnel Department for each job opening in order of seniority; a Shop
Commiteeperson shall be present. The most senior employee who has the basic
qualifications to perform the required work will be promoted to the job within a
period of thirty (30) calendar days. Unsuccessful bidders will be notified by
the company in writing. A copy of the notice of disaward which will include the
grounds for disaward will be given to the Shop Chairperson. Bidders may withdraw
their bids at any time before starting the new job by signing a refusal slip
provided by the Company, a copy of which will be given to the Shop Chairperson.



(f)
Job openings in a “Training Program” will also be filled under this procedure.



(g)
Should an employee with basic qualifications grieve the Company’s selection in
filling the vacancy, the employee must be shown the basic requirements of the
job and have the assistance of the Leadperson and/or Supervisor for a five (5)
day period in order to prove his/her ability to meet the basic qualifications.



(h)
The shop chairperson or an appointee will be notified prior to all permanent
transfers and promotions within the Bargaining Unit.



-13-

--------------------------------------------------------------------------------




ARTICLE 7
TEMPORARY TRANSFERS


Section 1. The Union will be notified at the time when temporary transfers
become necessary.


Temporary work assignments:
(a)
Employees may be temporarily transferred from one department to another for a
period not to exceed six (6) days per month, and provided that during the
transfer, the job he/she left shall not be filled and he/she shall be returned
to his/her permanent job upon completion of temporary assignment or for longer
periods of time if agreed by the Union and the Company.



(b)
Employees shall be transferred by seniority, lowest senior person first within
the department to a lower rated job.



(c)
Employees shall be transferred by seniority, highest senior person first within
the department to a higher rated job.



(d)
No employee will be required to perform work in a higher labor grade on any
basis (temporary or permanent) unless they are paid according to the prevailing
rate of pay on said higher labor grade. No employee will be forced or coerced
into taking a promotion.



(e)
No employee will be required to perform work in a lower labor grade on a
temporary basis at the rate of pay in said lower labor grade. That is, employees
will be guaranteed their former (higher) rate of pay while working on a
temporary transfer in a lower labor grade.



(f)
The shop Committeeperson in the area involved in a transfer will receive a copy
of a transfer notice. This transfer notice will state the department, job title
and labor grade to which the employee is being transferred. The Shopcommittee-
person will be notified immediately by a written transfer notice in any of the
following conditions:



A. Any transfer lasting more than one day.


B. Any change in labor grade at any time.


(g)
Employees shall have the privilege of exchanging shifts temporarily by
individual arrangement provided they notify their supervisor in advance and have
the necessary qualifications to perform the work. The change must be effected
without additional cost or penalty to the Company. If the period of such
exchange of shifts is in excess of one (1) week, the Company and the Union must
mutually agree to such arrangements.



Section 2. An employee with one (1) year of seniority or more shall be permitted
to use this seniority to exercise shift preference in writing one week in
advance to displace another employee with less seniority in the same job
classification and department on another shift. The shift change option is
limited to only one (1) time per year.


-14-

--------------------------------------------------------------------------------




ARTICLE 8
LAYOFF RECALLS


Section 1.


(a)
All layoffs, recalls, transfers and promotions within the Bargaining Unit shall
be made on the basis of plantwide seniority provided the employee has the basic
qualifications to perform the required work.



(b)
When it becomes necessary to reduce the workforce it shall be done as follows by
laying off all probationary and part-time employees first.



(c)
The Company shall, in the event of layoff, provide notification to affected
employees early enough to furnish at least three (3) working days notice to the
Shop Committee and employees affected by any layoff for any period of time, or
pay such employees hourly base rates in lieu of said notice. This requirement
shall not apply to interruption resulting from any condition beyond the
Company’s controls. All layoffs must commence on the last working day of the
week (Friday).



(d)
Employees in classifications affected by layoff will have an option to accept a
lay-off slip stating lack-of-work or bump a junior service employee provided
they have the basic qualifications to perform the work. The initial notification
mentioned in paragraph (c) will begin the bumping process and employees must
make their bumping decision immediately. Upon request by the employee, the
bumping decision can be delayed, but not beyond two (2) hours and then is bound
by that choice.



(e)
Employees will have five (5) days in which to demonstrate their ability to
perform a job in case of layoff and recall. Employee must be shown basic
requirements of job and have assistance of Leadperson and/or Foreperson for a
five (5) day period.



(f)
There shall be no upward bumping.



(g)
In the event of a layoff, the Shop Chairperson, the members of the Shop
Committee and Company employees who are Executive Officers of the Local Union
shall be accorded top seniority, but they must have the basic qualifications to
perform the available work.



(h)
Recalls shall be in reverse order of layoff. The most senior employee with basic
qualifications on the layoff list will be recalled for available work. Employees
recalled to fill a temporary job vacancy may refuse this assignment without
prejudicing their recall rights.



(i)
Employees affected by bumping procedure must return to their original job when
such opening occurs.



-15-

--------------------------------------------------------------------------------




ARTICLE 9
LEAVE OF ABSENCE-EMERGENCY TIME OFF


Section 1.     When the requirements of the Company will permit, employees upon
written request on account of illness or death in their immediate family or
other reasonable cause approved by the Company, will be granted a leave of
absence without pay for a period of not more than ninety (90) days, which shall
be renewable if production requirements permit. Any such employees on leave who
engaged in other employment, or who fail to report for work on the expiration of
their leave, will be considered as having quit. All such leaves of absences
shall be granted in writing by the Company.


Section 2.     Employees granted a leave of absence must prepay all insurance
premiums prior to their departure for said leave. This prepayment must also be
made in the event the leave is extended by mutual agreement.


Section 3.     Any employee who enters the Armed Forces shall be entitled to a
leave of absence, accumulations of seniority and re-employment rights, in
accordance with Federal and State Laws. In addition, an employee who is a member
of the Military Reserve or National Guard shall be granted leave for annual
training or special tour not to exceed three (3) weeks per calendar year. Such
employee during this period shall receive the difference in pay, if any, between
their normal rate of pay and wages paid by the service branch.


Section 4.     Seniority will be accumulated during leaves of absences as
described above.


Section 5.     Employees may be granted emergency time off of not more than
fourteen (14) calendar days by contacting the Company by telephone or telegram
within three (3) working days giving the reasons for such request. Such time off
will be granted for legitimate emergency reasons. Extensions of emergency time
off may be requested under the provisions of Section 1 of the Article 9.


Section 6.     Employees will be granted pregnancy leave of absence and such
leaves will be treated as any other type of medical leave of absence.
 
ARTICLE 10
CALL TIME


Section 1.


(a)     Employees reporting for work on their regular shift without notice from
the Company that no work will be available for them, shall be offered other work
for at least four (4) hours or shall be paid the base rate of their regular job
for four (4) hours if there is no other work for them. If they refuse the work
offered, they shall forfeit the right to receive reporting pay.


(b)
Notice to the employees by the company will be given not later that the end of
their regular shift.



-16-

--------------------------------------------------------------------------------


(c)
This Article shall not apply where the lack of work is due to conditions beyond
the control of the Company, or in the case of an employee who has been absent
and has not given the Company adequate notice of return to work.

 
ARTICLE 11
COMMITTEE PERSONS, GRIEVANCE AND
ARBITRATION PROCEDURE


Section 1.     In addition to the Shop Chairperson, the Union shall have a
Committee-Person for each sixty (60) employees, except that there shall be a
minimum of three (3) Committeepersons on the first shift, two (2) on the second
shift and one (1) on the third shift. The Union will provide the Company with a
current list of the Committeepersons and their departmental responsibilities.


Section 2.     Time necessarily spent during the normal working hours (and
during scheduled overtime) by the Shop Chairperson, Committeeperson, grievant
and Union employees of the Company on negotiations, grievances or arbitration
hearings will be paid for by the Company. If in the opinion of the Company such
time becomes unreasonable, the Company will notify and confer with the Union.


(a)    The Company shall pay the Shop Chairperson for all time spent during the
normal working hours (and during scheduled overtime) on Union business including
the handling and investigations of grievances as set out in this Agreement, for
time spent on arbitration hearings and for negotiations.


Section 3.     A grievance is a difference of opinion between the Company and
the Union or an employee involving the interpretation of application of the
terms of this Agreement.


Section 4.        Grievances shall be processed as follows:


(a)
The grievance must be submitted within fifteen (15) working days after the
employee and the Union are aware of it.



(b)
The Shop Chairperson or Committeeperson and employee shall discuss the grievance
with the immediate Supervisor of the department in which the grievance has
occurred. If the immediate Supervisor’s oral answer is not satisfactory, the
grievance shall be submitted to Step 1.



(c)
Step 1: The grievance shall be reduced to writing and presented to the
employee’s immediate Supervisor by the Union within three (3) working days from
the date of the oral answer. The Supervisor shall write the answer on the
grievance form and return three (3) copies to the Union Committeeperson before
the end of the third (3rd) working day after receipt of the grievance. Failing a
satisfactory settlement, the Union will have three (3) working days in which to
appeal to the Supervisor for referral to Step 2.



(d)
Step 2. The Union Shop Chairperson shall meet with the Company representative
designated to handle the second step within three (3) days from the date of the
appeal. The Company will give its written answer within three (3) working days
after the meeting. Failing a satisfactory settlement, the Union will have three
(3) working days in which to appeal to the Personnel Manager for referral to
Step 3.



-17-

--------------------------------------------------------------------------------


(e)
Step 3: The President of the Local Union and/or the Business Agent and/or the
International Representative, together with the Union Shop Committee shall take
up the grievance with the Committee of Management which shall include an
executive of the Company. This meeting will be scheduled within seven (7)
working days after the date of the appeal.




 
The Company will have five (5) working days following the date of the meeting in
which to make a written disposition of the grievance. Failing a satisfactory
settlement, the Union will have fourteen (14) days in which to notify the
Company in writing of its intent to arbitrate the issue.



(f)
Upon receipt of the Union’s notice of their intention to arbitrate, a
prearbitration hearing shall be scheduled within thirty (30) working days. After
the pre-arbitration hearing, the Company General Manager will have ten (10)
working days to answer. If the answer is not satisfactory, the Union will have
thirty (30) days following that answer in which to appeal for arbitration. If
the Union does not appeal within said time limit, the grievance shall be
considered as being satisfactorily settled.



(g)
All of the above stated time limits may be extended by mutual agreement.



(h)
The Grievant may be present upon request of either party at any of the steps
outlined above.



(i)
If grievances are appealed to arbitration, the parties will alternate between
the American Arbitration Association and the State Board of Mediation and
Arbitration.



(j)
If submitted to the Connecticut State Board of Mediation and Arbitration, the
parties shall operate under the procedures set forth by said Board, whose
decision shall be final and binding upon the parties.



(k)
If submitted to the American Arbitration Association, the parties shall operate
under the procedure set forth by the American Arbitration Association, whose
decision shall be final and binding upon the parties.



(l)
The Arbitrator may interpret this agreement and apply it to the particular case
under consideration but shall, however, have no authority to add to, subtract
from or modify the terms of this agreement in any way.



(m)
The cost of Arbitration shall be shared equally by the Company and the Union.



(n)
Arbitration cases involving time study, job evaluation and job standards shall
be submitted only to the American Arbitration Association.



-18-

--------------------------------------------------------------------------------


(o)
The Company shall not be required to pay back pay for any period in excess of
thirty (30) working days prior to the time a written grievance is properly filed
with the Company.



Section 5.     The local Union President and/or two (2) appointees, and/or a
representative of the International UAW Engineering Department, shall be
permitted to enter the plant for the purpose of investigating, advising or
negotiating on grievances. However, they shall first make known their intent to
the Company and shall receive permission for said visit. This shall be
restricted to entrance during working hours only.
 
ARTICLE 12
HEALTH AND SAFETY


Section 1.


(a)
The Company agrees it will provide proper safety devices and sanitary conditions
in the plant. Failure to do so may be a matter of grievance. Furthermore, the
Company agrees that it will pay the full cost of Company mandated safety
equipment.



(b)
Once each month starting in February, 1989, at a time to be scheduled by
management, a safety tour between two (2) members of management and two (2)
employee representatives of the Union will make a plant safety tour. At the end
of the tour, unsafe practices and conditions found in the plant will be listed.
Appropriate actions will be taken by management to correct unsafe conditions
found. This committee will jointly plan to prevent accidents, investigate
accidents, review accident reports, and OSHA compliance. Regular meetings will
be scheduled to facilitate the promotion of health and safety in the plant.



(c)
The Company will issue and fill out accident forms on all injuries and give the
Shop Committeeperson a copy immediately.



Section 2.     The Company shall provide first aid facilities and a qualified
attendant to perform first aid duties.


Section 3.     Employees who are injured on the job can be sent home and receive
pay for the balance of their day only if authorized by written instruction from
the Medical Department or the Company doctor. The Company will issue a form to
be used in such cases, a copy of which will be given to the employee’s
Foreperson and to the Union.


Section 4.     Where possible, employees sustaining injuries at work, or
affected by occupational diseases during the course of their employment, and who
are physically handicapped as a result thereof, shall be given other suitable
employment as may be then available.


-19-

--------------------------------------------------------------------------------


 
ARTICLE 13
LEADPERSON’S SCOPE


Section 1.     To relay general instructions from Foreperson to operators with
reference to product, operations, tools, equipment and duties.


Section 2.     All matters involving personnel problems are to be handled by the
Forepersons who have full supervisory authority over all employees in their
departments, including Leadpersons.


Section 3.     Leadpersons shall not have the right to hire, fire, or recommend
disciplinary action or recommend promotions or demotions.
 
ARTICLE 14
BEREAVEMENT PAY


Section 1.     Employees (including probationary) shall be entitled to three (3)
working days off with pay in the event of a death within the “immediate family.”


Section 2.     Immediate family shall be limited to spouse, child, mother,
father, sister, brother, grandparent, mother or father-in-law, brother or
sister-in-law, daughter or son-in-law, legal guardian or stepchild.
 
ARTICLE 15
JURY DUTY


Section 1.     Employees who have completed their probationary period, and who
are called and report for Jury Duty on days they would have otherwise worked for
the Company, shall be paid regular wages for thirty (30) days. Should Jury Duty
continue past 30 days, the employee shall be paid the difference between the
payment they receive for such service and the amount calculated by multiplying
eight (8) times their regular hourly rate for each day involved limited,
however, to Monday through Friday.


Section 2.     In order to receive Jury Duty make-up payment, the employees must
give Management prior notice of said Duty and furnish evidence that they
actually performed such service, showing the amount of payment received
accordingly. These provisions are not applicable to employees who, without being
called, volunteer for Jury Duty.
 
ARTCILE 16
NOTICE OF DISCHARGE


Section 1.     The Company agrees to give immediate written notice to the Shop
Committeeperson and the employee involved of all discharges and suspensions made
within the unit, except in emergencies.


Section 2.     The Chairperson and/or Committeeperson shall be present at time
of employee discharge and suspension except in emergencies.


-20-

--------------------------------------------------------------------------------


Section 3.     If an employee is discharged or suspended, he/she shall have the
right to a hearing within twenty-four (24) hours after suspension or discharge.
He/she shall be represented by the Shop Chairperson and Committeeperson and/or
Business Agent and/or International Representative.


Section 4.     When employees are discharged or suspended and file a complaint
claiming that they were unjustly discharged or suspended, the Shop
Committeeperson may invoke the grievance procedure at the third step within (5)
days after the discharge or suspension.


Section 5.     If, upon appeal, any discharge or suspension shall be found to be
unfair or discriminatory, the employee will be reinstated with seniority rights
unimpaired and will be given retroactive pay for all time lost due to the
discharge or suspension, less the earnings he/she may have received from gainful
employment or unemployment insurance obtained in the interim.
 
ARTICLE 17
UNION COOPERATION


The Union agrees that in exchange for a fair day’s pay for a fair day’s work, it
must maintain a high level of productivity. The Union and its members will
cooperate in attaining such a level of productivity as is consistent with the
health and welfare of its members. The Union and its members will seek to assist
in effectuating economies and the utilization of improved methods and machinery.


ARTICLE 18
MANAGEMENT


It is understood and agreed that with the exception of the specific provisions
of this contract, nothing in this Agreement shall be considered to limit or
restrict the Company in the exercise of the customary functions of Management.




ARTICLE 19
NO STRIKES OR LOCKOUTS


Section 1.     The Union agrees that there shall be no strikes during the term
of this Agreement on any issues which may be the subject of arbitration or on
which the contract is silent.


-21-

--------------------------------------------------------------------------------


Section 2.     The Company agrees that there shall be no lockouts during the
terms of this Agreement on any issues which may be the subject of arbitration or
on which the contract is silent.
 
ARTICLE 20
PAID SICK AND/OR
PERSONAL LEAVE ALLOWANCE


Section 1.     Each employee, upon vacation eligibility date, shall be credited
with six (6) days (48 hours) paid sick and or personal leave allowance in
accordance with the following provisions:


(a)     Employee must have worked at least 1000 hours in the prior twelve (12)
month period. The period for determining hours worked shall be from August 1st
of the prior year through July 31st of the current year.


(b)     In the event an employee worked less than 1000 hours in said period,
paid sick and/or personal leave allowance will be credited in the same
proportion as the hours worked are to 1000. New employees must have worked at
least 1000 hours in order to be eligible for paid sick and/or personal leave
allowance. Employees terminated for any reason shall receive a pro-rated sick or
personal pay.


Section 2.     Any employee with credited sick and/or personal leave allowance,
as provided in Section 1 above, may use such allowance during the following
twelve (12) month period for illness (when not receiving accident and health
insurance benefits), or personal reasons, but provided that absence from work
has been excused, is for not less than four (4) continuous hours and has at
least four (4) hours paid sick and/or personal leave allowance credit remaining.
Employees shall notify the Company when electing to take personal days off.


Section 3.     Paid sick and/or personal leave allowance shall be computed on
the basis of the employee’s regular rate of pay as of the day of absence and
shall be paid on the pay check for said period so long as application for same
has been submitted on a timely basis. Application for payment shall be made
through the employee’s supervisor on forms so provided.


Section 4.     Unused sick and/or personal leave allowance, at the time of the
employee’s next eligibility date, will be paid to the employee in a lump sum
calculated on the basis of the employee’s regular rate of pay at such time.
 
ARTICLE 21
NON-COVERED EMPLOYEES


Section 1.     Persons excluded from the Bargaining Unit shall not perform work
of the type customarily performed by employees of the Bargaining Unit, except in
the following situations:



(a)
In emergencies when employees are not available.



-22-

--------------------------------------------------------------------------------


(b)
In the bona fide instruction or training of employees.




(c)
Duties of an experimental nature or in the case of vendors or warrantees,
tryouts.



Section 2.    When it is determined that bargaining Unit work has been performed
by a non-bargaining unit employee in violation of Section 1, the employee in the
appropriate job description with the least amount of accumulated overtime hours
will receive pay at the applicable rate for the hours of work performed.


Section 3.    The Company shall notify the Union Chairperson and/or the
Committee person in the section affected prior to the assignment of any persons
excluded from the Bargaining Unit to any of the situations listed in Section 1.


Section 4.    Any grievance involving interpretation of this Article may be
submitted in writing directly to Step 3.
 
ARTICLE 22
GENERAL PROVISIONS


Section 1.    The Company shall notify the Union of its supervisory
representatives; the Union shall notify the Company of its Committee members
operating under the Contract.


Section 2.    Employees will be paid equal pay for equal work.


Section 3.    The Company and the Union agree that they will not discriminate
against any employee or applicant for employment because of age, race, color,
religious creed, sex, national origin, ancestry or physical disability, disabled
veterans, and veterans of the Vietnam era.


Section 4.    Part time employees shall have seniority only among other
part-time employees, and shall share in monetary benefits under the contract on
a prorated basis only, with the exception of general wage rates which they shall
share fully.


Section 5.    Officers, Stewards and Committee persons of the Union shall be
permitted to leave work in connection with official Union business whenever
authorized by the President or the Business Agent of the Amalgamated Local
Union, and members elected or appointed to official Union conventions or
conferences, or authorized by the Local Union to attend any official Union
functions shall be permitted to leave work for such purposes provided permission
shall be obtained in advance from the Company, which permission will not
unreasonably be withheld and provided further that the Company shall not be
liable for any pay during the period of absence.


Section 6.    Except as provided herein, it is understood between the parties
that there shall be no duplication of Compensation for the same hours for any
reason.


Section 7.    The Company and the Union agree to institute a mutually agreeable
training or apprenticeship program.


-23-

--------------------------------------------------------------------------------


Section 8.    The Company shall print and distribute copies of this contract to
all Bargaining Unit employees within one hundred twenty (120) days of the
effective date of this Agreement.


Section 9.    The Company will offer educational assistance to any employee with
three or more years of service under the following conditions:


(a)
Courses must be job related and approved by Management prior to starting the
program of instruction for which payment will be made.



(b)
Courses must be successfully passed prior to payment.



(c)
There will be a semester limitation of assistance not to exceed $200 per
individual, effective February 1, 1992.



Section 10.    Bargaining unit work within the plant shall not be sub-contracted
when the work is normally and usually performed by bargaining unit employees
with appropriate equipment and qualified employees are available, except where
circumstances demand or economics warrant it. If such decision is based on cost,
the Company will notify and discuss with the Union as soon as possible the
reasons why it believes such action to be necessary, so the parties may explore
alternatives to such transfer of work.
 
ARTICLE 23
INSURANCE PROGRAM


Section 1.     Health Maintenance Organization


Each employee covered by this Agreement shall have their hospital, medical,
surgical, and related insurance coverage under the Health Net Charter Outtlook
POS $1,500 hospital/outpatient deductible per covered family member per calendar
year (employee pays first $400, and company pays the next $1,100). Contract
formula for determining increases applies.


Section 2.     The Company agrees to provide insurance coverage as outlined in
the Health Net plan description as provided to all employees upon enrollment.
Details are explained in the insurance contract.


Section 3.     Employee Contributions


Effective 3/1/08 and beyond the employee contribution will be the existing
contribution plus 50% of the premium increase up to a maximum of $5.00 from the
prior contribution.
 
If during the life of the contract the projected cost of premium increases would
result in an increase of more than $5.00 above the previous year's employee
contribution, the Company and the Union will meet to develop an alternate plan
which will not result in an increase in Company cost. If the parties agree on a
plan which results in a lesser premium cost the parties will share the savings.
 
-24-

--------------------------------------------------------------------------------


If the parties do not agree on an alternate plan, the Company and the employee
will share the increased cost of the premium on a 50%/50% basis.
 
Premium Conversion


Current tax laws allow us to provide you with a tax-advantaged way to pay your
share of Medical premiums. You may elect to contribute toward the cost of your
coverage on a pre-tax basis. That means your premiums will be deducted from your
paycheck before Social Security, federal, and state taxes are taken out. This
lowers your taxable income and, in effect, lowers your share of the premiums.


Section 4.     Accident and Sickness weekly benefits for employees with
accidents or sickness will be paid as follows:
 
2/08 - $325 per week
 
Section 5.     The Company shall pay $35 per month per employee for dental
insurance to Local 376, UAW Dental Plan in the first, second, third and fourth
year of the agreement and in the last year of the agreement this will increase
to $40 per month .


Section 6.     Employees who retire early may continue their life and/or medical
insurance at group rates until age sixty-five (65). In order to receive retiree
life paid for by the company and $50/month towards retiree medical and/or
Medicare Part B Reimbursement paid for by the Company at age sixty-five (65),
the employee must elect to carry the retiree life and/or medical insurance until
age sixty-five (65).


Section 7.     Employees who retire on or after 2/1/96 are entitled to $50 per
month paid for by the Company toward both medical and/or Medicare Part B
reimbursement when they reach age sixty-five (65).


Section 8.     The Company will provide Life Insurance Coverage and Accidental
Death and Dismemberment Coverage in the following amounts:
 
February 2008
 
$
25,000
 
February 2009
 
$
26,000
 
February 2010
 
$
27,000
 
February 2011
 
$
28,000
 
February 2012
 
$
29,000
 

 
Section 9.     The Pension Plan Monthly Benefit shall be increased from $25.50
as follows for employees retiring after: 2/1/08: $26.25; 2/1//09: $27.00;
2/1/10: $28.00; 2/1/11: $28.75; 2/1/12: $29.50. Employees hired on or after
March 1, 2005 will not be covered by the defined benefit pension plan, but will
instead be entitled to participate in the Company’s 401k plan, which includes a
25% match on the first 4% of the employee’s contribution.


-25-

--------------------------------------------------------------------------------


Section 10.     Survivor Income Benefit Insurance - If you should die the
Company shall pay a monthly benefit of $100 to your spouse commencing on the
first day of the calendar month following the date of death and on the first day
of each month thereafter until 24 such monthly payments have been made. No
survivor Income Benefit shall be subject in any manner to assignment, pledge,
attachment of encumbrance of any kind, nor subject to the debts or liability of
any eligible survivor except as required by applicable law.


Section 11.     Prescription Safety Glasses


The following prescription safety glass program is in effect for employees only:
 
Expenses Covered
             
Every 12 months:
 
Up to:
         
Lenses (per lens)
             
Single Vision
 
$
10.00
           
Bifocal
 
$
15.00
           
Trifocal
   
20.00
           
Contact Lens
 
$
15.00
           
Every 24 months:
                 
Frames
   
14.00
 

 
Section 12.     Provisions Applicable to Coverage if you cease active work
because of certain specified reasons -If you cease work because of
non-occupational disability, all your coverage except insurance for Death or
Dismemberment by Accidental means and Weekly Accident and Sickness insurance
will be continued during absence due to such disability up to a maximum of 18
months from the end of the calendar month in which you last worked. This
provision runs concurrently with your COBRA Rights.


Section 13.     Layoff or Leave of Absence -Your insurance for Death or
Dismemberment by Accidental Means and your Weekly Accident and Sickness
Insurance will terminate on the date you cease active work, and all your
other coverage will be continued during such lay-off up to the end of the
calendar month in which you cease work. If your lay-off continues beyond that
period, you may elect on or before the 15th day of the next calendar month to
continue all of your insurance other than your insurance for Death or
Dismemberment by Accidental means and your Weekly Accident and Sickness
insurance for not more than the next 18 months by paying the full cost of the
coverage thus continued for you. Failure to make such contribution on or before
the 15th day of any month will terminate such insurance at the end of the last
month for which payment has been made. If your are on lay-off, this provision
will run concurrently with your COBRA rights under COBRA.


Section 14.     What Happens to Your Insurance at Retirement - All employees
retiring under the Pension Plan, upon attaining their normal retirement date,
will receive $4,000 of life insurance.


-26-

--------------------------------------------------------------------------------


If an employee retires early under the Pension Plan and pays the required
contributions for the amount of life insurance he is entitled to as a retiree,
until attainment of age 65, the Company will then continue this amount of life
insurance at no cost to the employee.
 
ARTICLE 24
PLANT CLOSURE AGREEMENT


An employee whose employment is terminated as a direct result of the plant being
closed shall receive:


(a) Separation pay in an amount equal to $200 for each year of continuous
service;


(b) Any vacation benefits accrued but not yet paid, and


(c) The continuation of the hospital, medical, surgical, dental and life
insurance in effect at the time of their termination for four (4) months.

 
ARTICLE 25
TERMINATION DATE


This Agreement shall commence February 1, 2008 and terminate midnight, January
31, 2013. The first year wage increase of 3.75% became payable upon the Monday
following the ratification of this contract which occurred on November 19, 2007.


This Agreement shall be in full force and effect for a period of five (5) years
from the date hereof and for additional periods of one (1) year thereafter
except that should either party hereto intend to terminate this Agreement or
modify any portion of any of the terms hereof, it shall give written notice by
certified mail to the other party not less than sixty (60) no more than
seventy-five (75) days prior to its expiration date.


Should notice of termination be given by either party as herein provided, this
Contract shall terminate as of its expiration date.


Should either party hereto give the other party such written notice requesting
amendment or modification of this Agreement, such notice shall be specific as to
the amendments or modifications proposed. Negotiations on such proposed
amendments or modifications shall begin not later than twenty (20) days after
the date of mailing of such notice. During such negotiation, this Agreement
shall remain in full force and effect except that should negotiations extend
beyond the termination date then either party, upon ten (10) days notice to the
other in writing and by certified mail may terminate the Contract in which event
this Agreement shall terminate on the tenth day after mailing of such notice.


Notice shall be in writing and shall be sent by certified mail addressed, if to
the Union, to the International Union, United Automobile, Aerospace and
Agricultural Implement Workers or America, UAW, and Amalgamated Local 376, 30
Elmwood Court, Newington, Connecticut and if to the Company, to The Heim
Bearings Division of Roller Bearing Company, 60 Round Hill Road, Fairfield,
Connecticut, 06430.


-27-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused their names to be subscribed
by their duly authorized officers and representatives this
 
 
INTERNATIONAL UNION,
UNITED AUTOMOBILE, AEROSPACE
AND AGRICULTURAL IMPLEMENT
WORKERS OF AMERICA, UAW
AND AMALGAMATED LOCAL 376 
 HEIM BEARINGS DIVISION OF RBC BEARINGS     /s/ Wendel Askew /s/ Jamie King
Wendel Askew, Chairperson Jamie King   Plant Manager     /s/ Mary Pereira /s/
Pamela S. Kaczer Mary Pereira, Committee person Pamela S. Kaczer   Human
Resources Manager       /s/ Ron Jarkes /s/ Jeffrey M. Post Ron Jarkes, Committee
person Jeffrey M. Post  
General Manager
/s/ Gene Piscane   Gene Piscane, Committee Person       /s/ Carmen Burhnam  
Carmen Burhnam
President, UAW Local 376
     


 
-28-

--------------------------------------------------------------------------------


 